*. Case: 1:18-cv-00634-SO' Doc #: 28-3 Filed: 05/09/19 1 of 1. PagelD #: 11054

ee — BILED

FEB 15 1994

AFFIDAVIT for SEARCH WARRANT
CRAWFORD COUNTY MUNICIPAL COURT

‘THE STATE OF OHIO ) Crawlord County Municina PYCats-auio
CRAWFORD COUNTY )

(eiTY OF BUCYRUS )

jJ@lore me, the undersigned Judge of Crawford County Municipal Court
sersonally appeared Captain Michael A. Corwin af the Bucyrus Police
Jepartment, Bucyrus, Crawiord County who being duly sworn accordine tos

22@ law, disposes and says that there is good cause to believe, and
to-wit:

toes believe that the following goods, chattels, or articles,

 

 

 

rey

1 violation of Ohio Revised Code Section;

903.01 (3) counts, aggravated murder; 2923.02 (3)- counts attempted
Ggravated murder. :

ne facts upon which such belief is based are as follows:

+ The affiant Captain Michael L. Corwin has been a’law enforcement
officer for 20 years empowered by the State of Ohio to make arrests

and execute search warrants.

Tne affiant has information supplied by a witness, Richard aA.
Warren, identifying Kevin Keith as the person who attempted to kill
him by shooting him. Identifidation was made by photo lineup.

e .
